Contract for Joint Venture Using Foreign Investment







                 Chapter 1   General Provisions







In accordance with the “Law of the People’s Republic of China on using Chinese
and Foreign Investment” and other relevant Chinese laws and regulations ，Dalian
Dong Tai Industrial Waste Treatment Co.,Ltd and Roland Lipp   （address:
Hohenstaufenstrasse 30 73479 Ellwangen, Germany ）, Karin Lipp-Mayer (address:
Moerikestrasse 12 74076 Heilbronn, Germany ) and  Minghuan Shan
(Schoenenbergstrasse 25/3 73479 Ellwangen, Germany ) adhering to the principle
of equality and mutual benefit and through friendly consultations, agree to
jointly invest to set up a joint venture enterprise in Dalian Economic&Technical
Development Zone People’s Republic of China. The contract hereunder is worked
out.




Chapter 2   Parties of the Joint Venture

 

Article 1

Parties of this contract are as follows: Dalian Dong Tai Industrial Waste
Treatment Co.,Ltd ( hereinafter referred to as Party A), registered with Roland
Lipp （address: Hohenstaufenstrasse 30 73479 Ellwangen, Germany, hereinafter
referred to as Party B ）， Karin Lipp-Mayer (address: Moerikestrasse 12 74076
Heilbronn, Germany, hereinafter referred to as Party C ) and  Minghuan Shan
(Schoenenbergstrasse 25/3 73479 Ellwangen, Germany, hereinafter referred to as
Party D )in China. The name of the joint venture is DALIAN LIPP ENVIRONMENTAL
ENERGY ENGINEERING&TECHNOLOGY CO.,LTD.(hereinafter referred to as joint venture)




Article 3

Its legal address is at is is 1-1 Huaihe West Three Road, Dalian Economic &
Technical Development Zone.




Article 4

The joint venture company shall be subject to the approval of Chinese
government. All activities of the joint venture company shall be governed by the
laws, decrees and pertinent rules and regulations of the People’s Republic of
China, and the legal right of the joint venture company shall be protected by
Chinese law.








Article 5

The organization form of the joint venture company is a limited liability
company. Each party to the joint venture company is liable to the joint venture
company within the limit of the capital subscribed by it. The profit, risks and
losses of the joint venture company shall be shared by the parties in proportion
to their contributions of the registered capital.




Chapter 4   The Purpose, Scope and Scale

of Production and Business

Article 6

The purpose of the parties to set up the joint venture is in conformity with the
wish of strengthen economic cooperation, technical communication. By relying on
scientific management method, advance and appropriate technology and equipments,
the Joint Venture will be able to processing environmental protection
equipments; renewable energy outfits and makes dedication to China’s
environmental protection industry ensure satisfactory economic benefits for each
investor.




Article 7

The productive and business scope of this joint venture is design and
installment of environmental protection equipment and renewable energy equipment
and other technical support.




Article 8

The production scale of the joint venture company is as follows:

The production capacity after the joint venture put into operation is RMB
50,000,000. All products will be consumed in China.




Chapter 5 Total Amount of Investment and the Registered Capital




Article 9

The total amount of investment of the joint venture company is RMB 11, 420,000.




Article 10

The registered capital is RMB 8,000,000.




Article 11

Party A shall contribute RMB 6,000,000 and holds 75% interest.

Party B, C, D Shan all together shall contribute in kind and account for 10%,
10% and 5% respectively. (Refers to clarify sheet of investment in kind
attached)








1







Article 12

The registered capital of the joint venture company shall be paid in by Party A
and Party B, C, D according to their respective proportion of their investment
within 12 months after the day the business license issued.




Article 13

In case any party to the joint venture intends to assign all or part of his
investment subscribed to a third party, consent shall be obtained from the other
party to the joint venture, and approval from the examination and approval
authority is required.

When one party to the joint venture assigns all or part of his investment, the
other three parties have preemptive right.




Chapter 6 Operation Site for Joint Venture




Article 14

The Joint Venture is located in Dalian E-T-D Zone, PR China and operation site
will be offered by Party A under favorable conditions. The rent should be
payable on monthly basis by Joint Venture. The Joint Venture leases the site
from Party A. The operation site can also be built by Joint Venture although and
Party A is eligible to acquire favorable conditions on land, water supply and
utility etc.




   

     Chapter 7   Responsibilities of Each Party to the Joint Venture




Article 15

All parties shall be respectively responsible for the following matters:

Responsibilities of Party A:

1. Handling of applications for approval, registration, business license and
other matters concerning the establishment of the joint venture company from
relevant department in charge of china;

2. Providing cash, machinery and equipments and premises…in accordance with the
stipulations in Chapter 5;

3. Assisting the joint venture company in purchasing or leasing equipments,
materials, articles for office use ,means of transportation and communication
facilities etc;

4. Assisting the joint venture company in contacting and settling the
fundamental facilities such as water, electricity, transportation etc;

5. Assisting the joint venture company in recruiting Chinese management
personnel needed;

6. Assisting foreign workers and staff in applying for the entry visa, work
license and processing their traveling matters;

7. Responsible for handling other matters entrusted by the joint venture
company.




Responsibilities of Party B, C, D:

1. Providing cash, machinery and equipment, industrial property…in accordance
with the stipulations in Chapter 5.





2







2. Rendering technical support to projects and technicians of joint venture;

3. Handling the matters entrusted by the joint venture company, such as
selecting and purchasing machinery and equipments outside China, etc.

4. Responsible for other matters entrusted by the joint venture company.




Chapter 8 Use of technology and Confidentiality




Article 16

The Joint Venture may sign agreement for using technology or technical support
with Party A, Party B, Party C, Party D or any third party to achieve advanced
technology, patent and know-how for the purpose of operation, business scope and
scale as stated in the contract hereof. Favorable conditions for using
technology are adoptable among all parties invested in and the Joint Venture.




Article 17

All devices, patents and know-how acquired during the operation of Joint Venture
belong to the Joint Venture and will be maintained by Joint Venture
independently.




Article 18

All delegations designated by each part are eligible to perform confidentiality
obligations on technical knowledge.




Chapter 9 The Board of Directors




Article 19

The date of registration of the joint venture company shall be the date of the
establishment of the board of directors of the joint venture company.




Article 20

The board of directors is composed of five directors, of which three shall be
appointed by Party A, one by Party B and one by Party D. The chairman of the
board shall be appointed by Party A and its vice chairman by Party B. The term
of office for the directors, chairman and vice-chairman is three years; their
term of office may be renewed if continuously appointed by the relevant party.




Article 21

The highest authority of the joint venture company shall be its board of
directors. It shall decide all major issues.

For the following issues, decisions can only be make if agreed by all the
directors attending the meeting:

---amending the Articles of Association of the company;

---deciding the increase or transfer the registered capital;

---being in charge of expiration of the company and the liquidation matters upon
the expiration of the joint venture company;

---deciding whether having the Joint Venture’s assets mortgaged;

---discussing and deciding the termination of the production, termination of the





3







company or merging with another economic organization, or setting up branch
company;




Article 23

The chairman of the board is the legal representative of the joint venture
company. Should the chairman be unable to exercise he responsibilities for some
reasons, he shall authorize any other people to represent the joint venture
company temporarily.




Article 24

The board of directors shall convene at least one meeting every one year. The
meeting shall be called and presided over by the chairman of the board. The
chairman may convene an interim meeting based on a proposal made by more than
one third of the total number of directors. Notice of board meeting should
include time; venue, schedule and disbursed to members of board in writing 10
days prior to the formal meeting. Minutes of the meetings shall be placed on
file.




Chapter 10   Business Management Office




Article 25

The joint venture company shall establish a management office which shall be
responsible for its daily management. The management office shall have a general
manager, appointed by the board.




Article 26

The responsibility of the general manager is to carry out the decisions of the
board meeting and organize and conduct the daily management of the joint venture
company.




Article 27

Several department managers may be appointed by the general management office,
they shall be responsible for the works in various departments respectively, and
handle the matters hand over by the general manager shall be responsible to
general management. In case of graft or serious dereliction of duty on the part
of the general manager, the board of directors shall have the power to dismiss
them at any time.




CHAPTER 11 Purchase of Equipment




Article 28

In its purchase of required raw material, fuel, parts, means of transportation
and articles for office use, etc, the joint venture company shall give first
priority to purchase in China where conditions are the same.














4







Chapter 12 Labor Management

Article 29

Labor contract covering the recruitment, employment, dismissal and resignation,
wages, labor insurance, welfare, rewards, penalty and other matters concerning
the staff and the workers of the joint venture company shall be drawn up between
the joint venture company and individual employees in accordance with the
“Regulations of the People’s Republic of China on labor Management in Joint
Ventures Using Chinese and Foreign Investment and its Implementation Rules”. The
labor contract shall, shall be decided by the meeting of the board of directors.




Article 30

The appointment of high-rank administrative personnel recommended by both
parties, their salaries, social insurance, welfare and the standard of traveling
expenses etc. shall be decided by the meeting of the board of directors.




Article 31

Employees of the Joint Venture shall set up labor union in accordance with
relating laws, carry our labor union activities and protect employees’ lawful
rights and interests.




Chapter 12 Tax, Finance, Audit and Environment Protection

Article 32

Joint venture shall pay taxes in accordance with the stipulations of Chinese law
and other relative regulations.




Article 33

Staff members and workers of the joint venture company shall pay individual
income tax according to the “Individual Income Tax Law of the People’s Republic
of China”.




Article 34

All miscellaneous relating to Joint Venture’s foreign exchange should be done in
conformity with China’s foreign exchange administration laws, rules and
regulations. Joint Venture may open its bank account in Bank of China or other
banks approved by foreign exchange administration authority with business
license granted by administrative organs for industry and commerce.




Article 35

Allocations for reserve funds, expansion funds of the joint venture and welfare
funds and bonuses for staff and workers shall be set aside in accordance with
the stipulations in the “Law of the People’s Republic of China on Enterprises
Using Foreign Investment.” The annual proportion of allocations shall be decided
by the board of directors according to the business situation of the joint
venture company.





5










Article 36

Investors may determine at their own discretion to distribute residue profits
after paying off taxes and three basic reserve funds according to their
proportion in registered capital.




Article 37

The fiscal year of the joint venture company shall be from January 1 to December
31. All vouchers, receipts, statistic statements and reports, account books
shall be written in Chinese.




Article 38

Financial checking and examination of the joint venture company shall be
conducted by an auditor registered in China and reports shall be submitted to
the board of directors and the general manager.In case any party considers it is
necessary to employ an auditor to undertake annual financial checking and
examination, Party A shall give its consent. All the expenses thereof shall be
borne by the party who is intending to do such auditing.




Article 39

In the first three months of each fiscal year, the manager shall prepare
previous year’s balance sheet, profit and loss statement and proposal regarding
the disposal of profits, and submit them to the board of directors for
examination and approval.




              Chapter 14 Duration of the Joint Venture




Article 40

The duration of the joint venture company is 11 years. The establishment of the
joint venture company shall start form the date on which the business license of
the joint venture company is issued. An application for the extension of the
duration, proposed by one party and unanimously approved by the board of
directors, shall be submitted to the examination and approval authority six
months prior to the expiry date of the joint venture.




  Chapter15   The Disposal of Assets After the Expiration of the Duration




Article 41

Upon the expiration of the duration or termination before the date of expiration
of the joint venture, liquidation shall be carried out according to the relevant
law. The liquidated assets shall be distributed in accordance with the
proportion of investment contributed by all investors.




















6







Chapter16     Insurance




Article 42

Insurance policies of the joint venture company on various kinds of risks shall
be underwritten with the People’s Republic of China. Types, the value and
duration of insurance shall be decided by the board of directors in accordance
with the stipulation of the People’s Insurance Company of China.

  

            Chapter 17 Amendment, Change and Termination




Article 43

The contract and its appendices shall come into force upon approval of all
investors in writing and approval of entrusted examination and approval
authority.




Article 44

The joint venture may be dissolved and terminated in advance due to inability to
continue operations due to heavy losses or force majeure upon unanimously
approval of board of directors and entrusted examination and approval authority.




Article 45

Inability to continue operations due to the failure of one of the contracting
parties to fulfill its obligations prescribed in the agreement, contract and
articles of association shall be deemed as unilaterally termination of the
contract conducted by breach party and the other parties maintain the rights to
claim from defaulting party and apply for termination of the contract to
entrusted examination and approval authority. If the investors agree to continue
the operation of this Joint Venture, the breaching party should indemnify Joint
Venture for losses incurred.


               Chapter 18   Liabilities for Breach of Contract




Article 46

Should any party fails to pay on schedule the contribution in accordance with
the provisions defined in this contract, the breaching party shall pay to the
rest parties 3% of the contribution starting from the first month after
exceeding the time limit.




Article 47

Should all or part of the contract and its appendices be unable to be fulfilled
owing to the fault of one party, the breaching party shall bear the
responsibilities thus caused. Should it be the fault of four parties, they shall
bear their respective responsibilities according to actual situation.




                    











7







Chapter19   Force Majeure







Article 48

Should all of parties to the contract be prevented from executing the contract
by force majeure, such as earthquake, typhoon, flood, fire and war and other
unforeseen events, and their happening and consequences are unpreventable and
unavoidable, the prevented party shall notify the other party by cable without
any delay, and within 15 days thereafter provide the detailed information of the
events and a valid document for evidence issued by the relevant public notary
organization for explaining the reason of its inability to execute or delay the
execution of all or part of the contract. Both parties shall, though
consultations, decide whether to terminate the contract or to exempt the part of
obligations for implementation of the contract or whether to delay the execution
of the contract according to the effects of the events on the performance of the
contract.




Chapter 20   Applicable Law




Article 49

The formation of this contract, its validity, interpretation, execution and
settlement of the dispute shall be governed by the related laws of the People’s
Republic of China.




Chapter 21  Settlement of Disputes




Article 50

Any disputes arising from the execution of, or in connection with the contract
shall be settled through friendly consultations between both parties. In case no
settlement can be reached through consultations, the disputes shall be submitted
to the Foreign Economic and Trade Arbitration Commission of China for
arbitration in accordance with its rules of procedure. The arbitral award is
final and binding upon both parties.




Article 51

During the arbitration, the contract shall be executed continuously by all
parties except for matter in disputes.




                            Chapter 22   Writing




Article 52

The contract shall be written in Chinese version. There four duplications and
they are equally authentic. Each party holds one copy.

     

                  














8







 Chapter 23   Validity and Miscellaneous










Article 53

The appendixes drawn up in accordance with the principles of this contract are
integral part of this contract, including declaration sheet for investment in
kind. The contract and its appendices shall come into force beginning from the
date of approval of entrusted examination and approval authority.




Article 54

Should notices in connection with any party’s rights and obligations be sent by
any party by telegram or telex, etc, the written letter notices shall be also
required afterwards. The legal addresses of Party A and Party B listed in this
contract shall be the posting addresses.




Article 55

Should the contract hereof be in conflict with the Article, the contract should
be taken as valid and binding.




Article 56

The contract is signed in Dalian, China by the authorized representatives of
four parties in Oct. 2007.







 Party A (signature):  







                        

 Party B (signature):   




                          

Party C (signature):




Party D (signature):








9





